UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6642


OVELL T. BARBER,

                Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:10-cv-00482-JBF-TEM)


Submitted:   September 19, 2011          Decided:   September 28, 2011


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ovell T. Barber,    Appellant Pro Se.        Richard Carson Vorhis,
Senior Assistant    Attorney General,      Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ovell T. Barber seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                  The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.            28    U.S.C.     § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,     a   prisoner     satisfies        this     standard    by

demonstrating         that     reasonable        jurists     would      find    that     the

district       court’s      assessment      of   the     constitutional         claims    is

debatable      or     wrong.       Slack    v.    McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.          We    have   independently         reviewed       the    record    and

conclude       that    Barber      has     not    made      the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3